Name: Commission Regulation (EEC) No 2052/85 of 24 July 1985 on a special intervention measure for durum wheat in Greece
 Type: Regulation
 Subject Matter: plant product;  economic policy;  Europe
 Date Published: nan

 No L 193/26 Official Journal of the European Communities 25. 7. 85 COMMISSION REGULATION (EEC) No 2052/85 of 24 July 1985 on a special intervention measure for durum wheat in Greece the amount of which would be determined by ten ­ dering and which would apply only to products exported from Greece, would be an appropriate measure for this purpose ; Whereas the purpose of the measures is such that refunds should be granted only on wheat of the quality required for acceptance for intervention, as defined in Commission Regulation (EEC) No 1 569/77 (3), as last amended by Regulation (EEC) No 2096/84 (4) ; whereas the competent agency must make certain that wheat exported is of this standard ; Whereas the nature and objectives of the said measures make it appropriate to apply in respect of it mutatis mutandis Article 16 of Regulation (EEC) No 2727/75 and the Regulations adopted for the applica ­ tion thereof, in particular Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (*) and Commis ­ sion Regulation (EEC) No 279/75 of 4 February 1975 laying down detailed rules for the application of the system of tendering for export refunds on cereals (*), as last amended by Regulation (EEC) No 2944/78 P) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 8 (4) thereof, Whereas production of durum wheat in Greece exceeds that country's requirements ; Whereas the possibility of that surplus being absorbed by the Community market is very slight ; Whereas the Greek market can be relieved by the export of part of this surplus quantity of durum wheat to non-member countries ; whereas, in view of world market prices for durum wheat, export is possible only with the aid of a refund ; Whereas, however, the refund arrangements laid down in Article 16 of Regulation (EEC) No 2727/75 apply to export from any Member State ; whereas such arrange ­ ments, therefore, are not only unsuitable for solving the problem in question but may also favour the export of durum wheat from Member States where the market situation is completely different from that in Greece ; Whereas, in the absence of adequate measures, massive quantities of durum wheat may be expected to enter intervention storage in Greece, in accordance with Article 7 of Regulation (EEC) No 2727/75, the only possibility of disposal being in any case export to non-member countries ; whereas, to avoid the above ­ mentioned intervention , a special intervention measure intended to relieve the Greek market should be taken under Article 8 of the said Regulation ; whereas, furthermore, such a measure should take the form of a direct export incentive, which would avoid the high cost to the Community budget of buying in and storing products which would in any case then have to be exported ; whereas the granting of a refund, Whereas, under the abovementioned Regulation (EEC) No 279/75, the commitments on the part of the tenderer include the obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure equal treatment of all concerned, it is necessary to make provision for the licences issued to have an identical period of validity ; Whereas, in order to ensure the smooth operation of the export tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; (3) OJ No L 174, 14 . 7 . 1977, p. 15 . 0 OJ No L 193, 21 , 7 . 1984, p. 20 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (*) OJ No L 31 , 5 . 2. 1975, p. 8 . H OT No L 351 , 15 . 12. 1978 , p. 16 . (') OJ No L 281 , 1 . 11 . 1975, p . 7 . 2 OJ No L 107, 19 . 4 . 1984, p . 1 . 25. 7 . 85 Official Journal of the European Communities No L 193/27 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  the undertaking provided for in Article 2 (3) (b) of Regulation (EEC) No 279/75 that the export licence will be applied for in Greece . HAS ADOPTED THIS REGULATION : Article 4 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne. Article 5 1 . By way of derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 (2), export licences issued in accordance with Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted . 2 . Export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue, as defined in para ­ graph 1 , until the end of the third month following that of issue . Article 1 1 . A special intervention measure in the form of an export refund shall be applied in respect of 150 000 tonnes of durum wheat exported from Greece. Article 16 of Regulation (EEC) No 2727/75 and the provisions adopted for the application of that Article shall apply mutatis mutandis to the said refund. 2. The Greek intervention agency shall be respon ­ sible for implementing the measure referred to in paragraph 1 . Article 2 1 . Tenders shall be invited in order to determine the amount of the refund referred to in Article 1 . 2 . The invitation to tender shall relate to the quan ­ tity of durum wheat referred to in Article 1 ( 1 ) for export to the countries in zones I , II , III , IV, V, VI and VII listed in Annex I to Commission Regulation (EEC) No 1124/77 (') and the German Democratic Republic . 3 . The invitation shall remain open until 19 December 1985 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. 4 . Tenders must be submitted to the Greek inter ­ vention agency named in the notice of invitation . 5 . The tendering procedure shall take place in accordance with this Regulation and Regulation (EEC) No 279/75 . Article 6 1 . The Commission shall decide, under the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75, either :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2 . Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund . 3 . A refund awarded shall not be paid unless the durum wheat exported is of at least intervention quality as defined in Regulation (EEC) No 1569/77. The competent agency shall have an analysis made of the landed goods and shall hold at the Commission's disposal an additional sample from each consignment taken and sealed in the presence of the tenderer or his representative . Sampling and analysis costs shall be met by the tenderer. Article 3 A tender shall be valid only if :  it relates to not less than 1 000 tonnes,  it is accompanied by :  advance fixing of the Greek monetary compen ­ satory amount valid on each closing date for the submission of tenders, (2) OJ No L 338 , 13 . 12. 1980, p. 1 .(  ) -OJ No L 134, 28 . 5 . 1977, p. 53 . No L 193/28 Official Journal of the European Communities 25. 7 . 85 The times fixed for the submission of tenders shall correspond to Belgian time. Article 7 Tenders submitted must reach the Commission through the intermediary of the Greek intervention agency at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communicated in the form indicated in the Annex . If no tenders are received, the Greek intervention agency shall inform the Commission of this within the period indicated in the first paragraph . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX Weekly tender for the refund for the export of durum wheat to countries in zones I , II , III, IV, V, VI and VII and the German Democratic Republic (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in drachmas per tonne 1 2 3 etc .